Citation Nr: 9930762	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  97-03 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1966.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for hearing loss in March 1985.  

2.  The RO notified the veteran of its decision and advised 
him of his appellate rights by letter dated March 1985, but 
the veteran did not submit a notice of disagreement with the 
RO's March 1985 decision.

3.  The evidence associated with the claims file subsequent 
to the RO's March 1985 denial bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.

4.  The veteran's right ear hearing loss preexisted service.

5.  The veteran's claim of entitlement to service connection 
for hearing loss is not plausible inasmuch as it is not 
supported by a medical opinion establishing that the 
veteran's preexisting right ear hearing loss increased in 
disability during service, or linking his hearing loss to 
service.



CONCLUSIONS OF LAW

1.  The RO's March 1985 decision denying entitlement to 
service connection for hearing loss is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for hearing 
loss.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).

3.  The claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for hearing 
loss.  The Board acknowledges that the RO, in a rating 
decision dated December 1996, reopened the veteran's claim 
and has since characterized the issue on appeal as 
entitlement to service connection for hearing loss.  However, 
the requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal despite the RO's December 1996 
action.  Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 
1996).  

The RO initially denied the veteran service connection for 
hearing loss in March 1985 on the basis that the evidence did 
not attribute his hearing loss to service.  In its March 1985 
rating decision, the RO acknowledged that the veteran served 
in artillery (which presumably would have exposed him to 
noise), but found that the evidence linked the veteran's 
current progressive hearing loss to post-service exposure to 
noise while working as a machinist.  As well the RO noted 
that the veteran had no significant hearing deficit at any 
time during service, and that although he had a 20 decibel 
diminishment in hearing acuity at the 4000 Hz level on his 
separation examination, the diminishment was insignificant.  

In denying the veteran's claim, the RO considered the 
veteran's service medical records, including his May 1964 
pre-induction and May 1966 separation examination reports, a 
Civil Service Commission Certificate of Medical Examination 
(certificate), and reports of audiometric testing and 
clinical records from Charleston Naval Hospital and Naval 
Regional Medical Center.  The veteran's service medical 
records establish that the veteran had right ear hearing 
loss, as defined in 38 C.F.R. § 3.385 (1999), in June 1964, 
the day he entered service, and that his hearing had improved 
by the time he was discharged in May 1966.  The certificate 
and clinical records disclose that the veteran consistently 
was shown to have hearing loss from December 1975 to August 
1984.  They also disclose that the veteran sought treatment 
for progressive hearing loss in May 1984, was counseled on 
the effects of noise exposure on hearing, and was advised to 
use hearing protection.  During this visit, the veteran 
reported that he had been exposed to noise in service as an 
artilleryman, and the examining physician noted that the 
veteran's pre-employment audiogram showed bilateral high 
frequency hearing loss.  The RO notified the veteran of its 
March 1985 decision and advised him of his appellate rights 
by letter dated the same month.

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the result of an RO's decision in order to initiate an appeal 
of the determination.  38 U.S.C.A. § 7105(a), (b)(1) (West 
1991). If no NOD is filed within the prescribed period, the 
decision becomes final.  38 U.S.C.A. § 7105(c).  The veteran 
in this case did not file an NOD with the RO's March 1985 
decision; therefore, the decision is final. 

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 
Vet.App. 216 (1994); Suttman v. Brown, 5 Vet.App. 127, 135 
(1993).  "New and material evidence" is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim. 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The United States Court of Appeals for Veterans Claims has 
developed a three-part analysis to be applied when a claim to 
reopen is presented.  Elkins v. West, 12 Vet.App. 209, 218-
219 (1999).  The first step is to determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) to reopen the prior claim.  If he or she 
has done so, the adjudicator must proceed to the second step, 
which requires determining whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Id.  If the claim is 
found to be not well grounded, the adjudication process must 
halt, despite reopening, because a claim that is not well 
grounded cannot be allowed.  Winters v. West, 12 Vet.App. 
203, 206-207 (1999).  If the claim is found to be well 
grounded, the VA must ensure that the duty to assist has been 
fulfilled before proceeding to the third step, which requires 
an adjudication of the merits of the claim.  Id.  New 
evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim should be reopened.  Justus v. Principi, 3 Vet.App. 
510, 513 (1992).

The evidence that has been associated with the veteran's 
claims file since the RO's March 1985 decision includes: (1) 
a Civil Service Commission Certificate of Medical Examination 
(certificate) dated December 1975; (2) a pre-employment 
physical laboratory report dated December 1975; (3) reports 
of audiometric testing from Naval Regional Medical Center 
dated from April 1982 to March 1995; 
(4) clinical records from Charleston Naval Hospital dated 
from July 1981 to May 1991; (5) an undated copy of a 
newspaper article; (6) a statement of a fellow serviceman 
dated November 1996; (7) a statement of J.C. Foley, M.Aud., 
dated October 1995; (8) reports of audiometric and 
audiological testing from the Medical University of South 
Carolina dated January 1997; (9) statements of the veteran 
and his representative dated October 1996, December 1996, 
April 1997, and June 1999; and (10) a transcript of hearing 
testimony presented in April 1999 before the undersigned 
Board Member.

With the exception of the December 1975 certificate, and some 
the reports of audiometric testing and clinical records from 
Naval Regional Medical Center and Charleston Naval Hospital, 
the evidence presented subsequent to the RO's March 1985 
denial is neither cumulative nor redundant of evidence 
previously submitted to agency decisionmakers.  Therefore, 
the Board finds that at least some of the evidence submitted 
since March 1985 is new.  

The Board also finds that the evidence is material because it 
bears directly and substantially upon the specific matter 
under consideration, and by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  The 
Board bases this finding on the fact that the new evidence, 
in particular, the veteran's April 1999 hearing testimony and 
the October 1975 statement of J.C. Foley, the private 
audiologist, contradicts one of the bases of the March 1985 
denial, specifically, the finding that the evidence did not 
attribute the veteran's hearing loss to service, but rather 
to post-service noise exposure as a machinist.  The hearing 
transcript reflects that the veteran worked as a machinist at 
a Naval shipyard from 1975 to 1993.  The private 
audiologist's statement discloses that the veteran had 
hearing loss prior to that time, during a pre-employment 
audiogram conducted in December 1975.  Clearly, this new 
evidence establishes that the veteran's hearing loss 
developed sometime prior to December 1975, not after the 
veteran was exposed to noise while working as a machinist at 
a Naval shipyard.  

Having determined that new and material evidence has been 
submitted, the veteran's claim of entitlement to service 
connection for hearing loss is reopened.  The Board must now 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Elkins, 12 Vet.App. at 218-119; 
Winters, 12 Vet.App. at 206-207.  

To establish a well-grounded claim for service connection, 
the veteran must submit: (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
in-service injury or disease and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Epps v. Gober, 126 F.3d 1464, 1467-
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet.App. 498, 506 
(1995). 

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000 or 4,000 are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

A veteran who served for at least six months during a period 
of war or during peacetime on or after January 1, 1947, is 
presumed to have been in sound condition when examined, 
accepted and enrolled in service, except for defects noted at 
the time of entrance.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132.  
According to 38 C.F.R. § 3.304(b), the term "noted" denotes 
only such conditions that are recorded in examination 
reports.  The history of pre-service existence of conditions 
reported at the time of the examination does not constitute a 
notation of such conditions, but will be considered together 
with all the other material evidence in questions as to 
inception.  38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 
7 Vet.App. 238, 245-47 (1994) (holding that a disorder was 
not "noted" as defined by the law so as to rebut the 
presumption of soundness where there were references on two 
entry examinations of a childhood history of the disorder, 
but the disorder was not found by the examiner on 
examination).  Clear and unmistakable evidence demonstrating 
that the injury or disease existed prior to service rebuts 
the presumption of soundness.  38 U.S.C.A. §§ 1111, 1132.

In this case, as shown below, right ear hearing loss was 
noted at the time of the veteran's entrance into service.  
Therefore, the veteran is not presumed to have been in sound 
condition with regard to his right ear when he entered 
service.  The 
U. S. Army evaluated the veteran's hearing in May 1964, prior 
to induction, and in June 1964, the day of induction.  An 
audiometer dated May 1964 reflects that the veteran had the 
following pure tone thresholds, in decibels (converted from 
ASA to ISO units), prior to induction:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
--
15
LEFT
25
20
20
--
15

An audiometer dated June 1964 reflects that the veteran had 
the following pure tone thresholds, in decibels (converted 
from ASA to ISO units), on the day of induction:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
35
55
LEFT
35
15
15
15
30

During these evaluations, hearing loss was not diagnosed and 
the veteran's speech recognition was not tested.  

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  38 U.S.C.A. 
§ 1153.  Clear and unmistakable evidence is required to rebut 
the presumption of aggravation when the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  

The veteran's hearing was not tested from June 1964 to April 
1966.  An audiometer dated May 1966, the day the veteran was 
examined for the purpose of separation from service, shows 
that the veteran had the following pure tone thresholds, in 
decibels (converted from ASA to ISO units):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
--
5
LEFT
15
10
10
--
25

The above findings demonstrate an improvement, rather than an 
increase in disability, in the veteran's right ear hearing 
loss, and the veteran has not submitted a medical opinion 
establishing, contrary to the above findings, that an 
increase occurred.  In addition, the veteran's Report of 
Medical History on his separation examination was negative 
for complaints referable to hearing loss.  Accordingly, the 
veteran's right ear hearing loss may not be presumed to have 
been aggravated during service. 

Following his discharge from service in June 1966, the 
veteran had his hearing tested regularly, in part, for 
employment purposes.  Audiograms and clinical records 
disclose bilateral hearing loss, as defined in 38 C.F.R. 
§ 3.385, from December 1975 to January 1997.  On several 
occasions prior to testing, the veteran reported in-service 
noise exposure as an artilleryman.  However, no medical 
opinion was rendered linking the veteran's left or right ear 
hearing loss to active service.  In August 1984 and October 
1996, audiologists noted that the veteran had high frequency 
hearing loss prior to his December 1975 pre-employment 
audiogram, but neither specifically opined that the hearing 
loss manifested nine to eleven years earlier, during active 
service. 

During the April 1999 hearing before the undersigned Board 
Member, the veteran related his bilateral hearing loss to his 
in-service noise exposure.  However, the veteran's testimony 
in this regard does not constitute competent medical evidence 
of such a relationship.  Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992) (holding that lay persons are not 
competent to offer medical opinions).  Inasmuch as the 
veteran's claim is not supported by a medical opinion 
establishing that the veteran's preexisting right ear hearing 
loss increased in disability during service, or linking his 
hearing loss to service, it is not plausible and must be 
denied as not well grounded.



ORDER

Service connection for hearing loss is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

